 

Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) with an effective date of May 14,
2014 (the “Effective Date”), is by and between Cytomedix, Inc., a Delaware
corporation (together with its affiliates and subsidiaries, the “Company”), and
Martin P. Rosendale (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Employee and the Company previously entered into a letter
agreement, as amended from time to time, dated March 14, 2008; and

 

WHEREAS, the Company and the Employee desire the Employee to continue serving
the Company as its Chief Executive Officer; and

 

WHEREAS, the parties desire to provide that the Employee be employed by the
Company under the terms of this Agreement.

 

NOW THEREFORE in consideration of the mutual covenants contained herein as well
as other good and valuable consideration, the Company and the Employee hereby
agree as follows:

 

1.Term of Employment; Office and Duties.

 

(a)          Commencing on the Effective Date of this Agreement and continuing
through May 14, 2015 (the “Initial Term”), the Company shall employ the Employee
as a senior executive of the Company with the title of Chief Executive Officer,
with the duties and responsibilities prescribed for such office in the Bylaws of
the Company and such additional duties and responsibilities consistent with such
positions as may from time to time be assigned to the Employee by the Board of
Directors of the Company (the “Board”). Employee agrees to perform such duties
and discharge such responsibilities in accordance with the terms of this
Agreement in a diligent and professional manner and in the best interest of the
Company. Unless this Agreement is earlier terminated as provided for elsewhere
herein, upon the expiration of the Initial Term, this Agreement shall
automatically renew for successive additional one (1) year terms, unless either
the Company or the Employee (collectively the “Parties” or individually the
“Party”) gives the other Party written advance notice of an intent not to renew
the Agreement at least ninety (90) days prior to its expiration. The Initial
Term and all renewal terms, if any, are hereafter collectively referred to as
the “Term”.

 

(b)          The Employee shall devote substantially all of his working time to
the business and affairs of the Company other than during vacations of four (4)
weeks per year and periods of illness or incapacity; provided, however, that
nothing in this Agreement shall preclude the Employee from: (i) delivering
lectures or fulfilling speaking engagements; (ii) engaging in charitable and
community activities, including sitting on any boards of directors and/or
committees of such organizations related to such activities; and, (iii) being a
passive investor in real estate; provided, however, that such activities do not
interfere with the performance of his duties hereunder. The Employee must obtain
the Board’s consent prior to accepting any other board of directors or board
committee memberships, which consent shall not be unreasonably withheld by the
Board.

 

Page 1 of 15

 

 

2.Compensation and Benefits.

 

For all services rendered by the Employee in any capacity during Employee’s
employment hereunder, including without limitation, services as an executive
officer or member of any committee of the Board of Directors or any subsidiary,
affiliate or division thereof, from and after the Effective Date the Employee
shall be compensated as follows:

 

(a)          Base Salary. The Company shall pay the Employee a fixed salary (the
“Base Salary”) in the gross amount of not less than Three Hundred Eighty Five
Thousand Dollars ($385,000) per year. The Base Salary is subject to applicable
deductions as required by law or authorized in writing by the Employee. The
Board may periodically review the Base Salary with a view to increasing such
Base Salary if, in the judgment of the Board the Employee merits such an
increase. The Base Salary will be paid to the Employee in accordance with the
customary payroll practices of the Company.

 

(b)          Annual Bonus. Upon the conclusion of each Fiscal Year during the
Term, provided that the applicable Evaluation Criteria, as defined herein, have
been attained, the Employee shall be entitled to receive an annual bonus (the
“Annual Bonus”) of up to 50% of the Base Salary. The “Fiscal Year” is the period
beginning on each January 1 and ending on the following December 31. In order
for the Employee to receive the Annual Bonus, the Evaluation Criteria as
established by the Board based on the recommendation of the Compensation
Committee of the Board (the "Compensation Committee") for each respective Fiscal
Year must, in the sole and absolute determination of the Board, have been
attained. As used herein, the term “Evaluation Criteria” refers to such
corporate, financial and/or individual performance goals and objectives for each
Fiscal Year as may be determined within the first sixty (60) days such Fiscal
Year by the Compensation Committee in consultation with the Employee.

 

(c)          The Annual Bonus, if any, shall be paid to the Employee in a lump
sum, cash amount on or before March 15 following the end of the Fiscal Year to
which the Annual Bonus relates. If, before the end of such Fiscal Year, the
Employee’s employment with the Company is terminated by the Company due to the
Employee’s death or “Disability” (as hereinafter defined) the Employee shall be
entitled to receive at the time and in the manner set forth in the first
sentence of this subparagraph, subject (in the case of termination, for
Disability) to Employee’s execution and non-revocation (within the time periods
described in Section 4(b) below) of the Release (described in Section 4(g)
below) the Annual Bonus that would have been earned, if any, if the Employee had
remained employed until the last day of the Fiscal Year. If the Employee’s
employment with the Company is terminated for any other reason before the end of
a Fiscal Year, the Employee will not have any right to receive an Annual Bonus,
or any portion thereof, for such Fiscal Year, except as provided in Section
4(b).

 

Page 2 of 15

 

  

(d)          Fringe Benefits, Option Grants and Miscellaneous Employment
Matters.

 

(i)          The Employee shall be entitled to participate in such employee
benefit plans or programs, including, without limitation, a Section 401(k)
retirement plan, of the Company established and amended and/or terminated from
time to time by the Board, if any, subject to the terms and conditions of such
plans and programs. The Employee shall be eligible to participate (in accordance
with its terms) in the group term life insurance plan (if any) maintained by the
Company on behalf of its employees generally. The Company will also reimburse
Employee during the Term the Employee’s cost, at no more than standard rates,
for the actual purchase of term life insurance on Employee’s life in the face
amount of $570,000, in addition to the life insurance provided pursuant to the
group term life insurance plan maintained by the Company.

 

(ii)         Except as otherwise provided herein, the Employee may be granted in
the sole and absolute discretion of the Board nonqualified stock options (the
“Employment Options”) on the last business day of each Fiscal Year (provided the
Employee is in the active employment of the Company on such day) to purchase
shares of the Company’s common stock (the “Common Stock”) with an exercise price
to be determined in the manner specified in the stock option or equity incentive
plan under which the grant is issued (which shall be no less than the fair
market value of the Common Stock on the date of grant). Any such Employment
Options shall be evidenced by a separate agreement between the Company and the
Employee, the terms of which will exclusively govern the Employment Options.
Notwithstanding the foregoing, with respect to any Fiscal Year, the Company may
grant in its sole and absolute discretion Employee a form of equity award other
than Employment Options, provided that any such award shall have substantially
similar vesting terms as the nonqualified stock options described herein.
Employee shall continue to have such rights (if any) to any stock options
granted previously by the Company, in accordance with the terms and conditions
of any such options granted.

 

(e)          Withholding and Employment Tax. The Company will be entitled to
deduct and/or withhold from any amounts owing to Employee any federal, state,
city, local or foreign withholding taxes, excise taxes, or employment taxes
imposed with respect to Employee’s compensation or other payments from the
Company or Employee’s ownership interest in the Company (including, without
limitation, wages, bonuses, dividends, the receipt or exercise of options and/or
other equity interest).

 

(f)          Death. In the event of the Employee’s death during active
employment hereunder, and subject to a valid COBRA election by the Employee’s
covered dependents, the Company shall pay the COBRA premiums under the Company’s
group health and dental plans for the Employee’s covered dependents for as long
as such dependents are entitled to COBRA coverage.

 

(g)          Vacation. Employee shall receive four (4) weeks of paid vacation
annually, administered in accordance with the Company’s existing vacation
policy.

  

Page 3 of 15

 

  

(h)          Company Policies.         Employee agrees to comply to the extent
not inconsistent with this Agreement with all personnel policies and procedures
of the Company as the same now exist or may be hereafter implemented by the
Company from time to time, including (without limitation) those policies
contained in the Company’s employee manual or handbook which sets forth policies
and procedures generally for employees of the Company.

 

(i)          The Company shall reimburse the Employee’s reasonable attorneys
fees up to a maximum of $7,500 incurred by the Employee in the negotiation of
this Agreement.

 

3.Business Expenses.

 

The Company shall pay or reimburse all reasonable travel and entertainment
expenses incurred by the Employee in connection with the performance of his
duties under this Agreement, including reimbursement for attending out-of-town
meetings of the Board in accordance with such procedures as the Company may from
time to time establish for senior officers and as required to preserve any
deductions for federal income taxation purposes to which the Company may be
entitled and subject to the Company’s normal requirements with respect to
reporting and documentation of such expenses. Notwithstanding the foregoing, all
expenses must be promptly submitted for reimbursement by the Employee. In no
event shall any reimbursement be paid by the Company after the end of the year
following the year in which the expense is incurred by the Employee.

 

4.Termination of Employment.

 

Notwithstanding any other provision of this Agreement, Employee’s employment
with the Company may be terminated during the Term upon written notice to the
other Party as follows:

 

(a)          By the Company, in the event of the Employee’s death or Disability
(as hereinafter defined) or for Cause (as hereinafter defined). For purposes of
this Agreement, “Cause” shall mean: (i) the conviction of Employee of a crime
involving an act or acts of dishonesty, fraud or moral turpitude, which act or
acts constitute a felony; (ii) Employee’s failure, as reasonably determined by
the Board, to substantially perform Employee’s duties hereunder, which failure
is not cured within 30 days from receipt of written notice from the Board
specifically setting forth such failure; or (iii) Employee having committed acts
or omissions constituting a breach of Employee’s duty of loyalty or fiduciary
duty to the Company or any act of dishonesty or fraud with respect to the
Company. A determination that Cause exists shall be made by at least a majority
of the members of the Board, excluding Employee. For purposes of this Agreement,
“Disability” shall mean Employee is, by reason of any medically determinable
physical or mental impairment that is expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
is determined to be totally disabled by the U.S. Social Security Administration.
The Company shall by written notice to the Employee specify the event relied
upon for termination pursuant to this Section 4(a), and Employee’s employment
hereunder shall be deemed terminated as of the date set forth in such notice,
except as otherwise set forth herein. In the event of the expiration of the Term
or any termination under Section 4(a), 4(b), 4(c), 4(d) or 4(e), the Company
shall pay, no later than fourteen (14) days following such termination, all
amounts then due to the Employee by the Company under Section 2(a) of this
Agreement for any portion of the payroll period worked and/or any amounts earned
but for which payment had not yet been made up to the date of termination, and
any unreimbursed business expenses. In such case, any amounts to which Employee
is entitled under the Company’s benefit plans pursuant to Section 2(d)(i) hereof
shall be paid in accordance with the applicable terms and conditions of such
plans. If such termination was for Cause, the Company shall have no further
obligations to Employee under this Agreement. The Company and Employee expressly
agree that, to the extent Employee’s employment terminates because of death, any
amounts payable shall be made to Employee’s estate, except to the extent
otherwise provided under the terms of the instrument pursuant to which any such
amount is paid.

 

Page 4 of 15

 

 

(b)          By the Company, in the absence of Cause, for any or no reason and
in its sole and absolute discretion, provided that in such event the Company
shall, as liquidated damages or severance pay, or both, pay to Employee (A) an
amount equal to the Base Salary (at a monthly rate equal to the rate in effect
immediately prior to the date of the termination of the Employee’s employment),
on the same schedule and in the same manner as such payments would have been
made in the absence of Employee’s termination, for a period of eighteen (18)
months, (B) an amount equal to the target Annual Bonus for one (1) calendar year
(i.e., 50% of the Base Salary) (“Target Bonus”) and (C) to the extent eligible
for COBRA coverage, COBRA premiums for the Employee and his dependents under the
Company’s group health plans for a period of twelve (12) months (such Base
Salary, Target Bonus and COBRA payments, together with the Annual Bonus
described in Section 2(c), called the “Termination Payments”) provided, however,
that no Termination Payments shall be made unless the Release described in
paragraph (g) below has been executed and any revocation period for such Release
has expired before the sixtieth (60th) day after the date of the termination of
the Employee’s employment (such 60th day hereinafter called the “Release Date”).
The Target Bonus, the first payment of the Base Salary and COBRA portions of the
Termination Payments, if any, shall be made on the first regular Company pay
date that occurs following the 30th day after the Release Date.

 

(c)          By the Employee for “Good Reason,” which shall be deemed to exist:
(i) if the Board of Directors fails to elect or reelect the Employee to, or
removes the Employee from, any of the office(s) referred to in Section 1(a)
absent “Cause” as defined elsewhere in this Agreement; (ii) if the scope of
Employee’s duties, responsibilities, authority or position is materially
reduced, provided that Employee shall act via written notice of his belief that
such event has occurred within 30 days of any such diminution in the scope of
his duties, responsibilities, authority or position; (iii) if the Company shall
have continued to fail to comply with any material provision of this Agreement
after a 30-day period to cure (if such failure is curable) following written
notice to the Company of such non-compliance; or (iv) without Employee’s written
consent, relocation of Employee’s office to an area outside of a 50-mile radius
of Employee’s office location as of the Effective Date; provided that (A) the
Employee provides written notice to the Company of the facts giving rise to
“Good Reason” within 30 days of the initial existence of the event or events,
and (B) the Company is provided not less than 30 days to cure, if curable, and
fails so to cure, and (C) the Employee actually terminates employment within one
year from the initial existence of the cause of Good Reason.

 

Page 5 of 15

 

 

In the event of any termination under Section 4(c), the Company shall, as
liquidated damages or severance pay, or both, pay the Termination Payments to
Employee, provided the Release described in paragraph (g) below has been
executed and any revocation period for such Release has expired before the
sixtieth (60th) day after the date of the termination of the Employee’s
employment. Such Termination Payments shall be made on the same basis and at the
same times as described in Section 3(c) and 4(b) hereof.

 

(d)          Employee may terminate his employment under this Agreement for any
other, or no reason upon sixty (60) days prior written notice to the Company.

 

(e)          If the Company gives notice of an intent not to renew this
Agreement, as provided in Section 1(a) hereof, and as a result Employee’s
employment by the Company terminates, then the Company shall pay to the Employee
the Termination Payments in the same amounts, at the same times, in the same
manner, and under the same conditions, as if the Employee had been terminated
under Section 4(b) hereof.

 

(f)          Pursuant to Section 4(b) or Section 4(c) following a Change in
Control (as defined below), in which event, in addition to the rights and
obligations described in Section 4(b) or Section 4(c), as applicable, Employee
shall also receive the following:

 

(i)          notwithstanding any provision to the contrary in any applicable
equity compensation plan or any outstanding equity award agreement, the
treatment of the Employee’s outstanding equity awards shall be governed solely
by the following provisions: (A) all of the Employee’s then-outstanding and
unexpired equity awards shall fully vest and all restrictions thereon shall
lapse, and (B) to the extent vested, all of the Employee’s outstanding stock
options shall remain exercisable until the first to occur of 12 months following
the termination date and each such stock option’s original expiration date.

 

(ii)         As used herein, the term “Change in Control” shall mean the
occurrence of any of the following circumstances after the date hereof: (i) any
“person” (as such term is used in Section 13(d) or 14(d) of the Securities
Exchange Act of 1934 (“Exchange Act”)), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation or other entity owned directly or indirectly by the shareholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, shall have become the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding voting securities; (ii) the Company is a party to a merger,
consolidation, share exchange, sale of assets or other reorganization, or a
proxy contest, as a consequence of which members of the Board of Directors in
office immediately prior to such transaction or event constitute less than a
majority of the Board thereafter; or (iii) during any 15-month period,
individuals who at the beginning of such period constituted the Board (including
for this purpose any new director whose election or nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board.

 

Page 6 of 15

 

 

(g)          Any other provision of this Agreement notwithstanding, the payments
and benefits to the Employee set forth in Subsection (b), (c) and (e) of this
Section 4 shall not be paid/provided unless the Employee (i) has timely executed
and not revoked a usual and customary general release of all known and unknown
claims that the Employee may then have against the Company or persons affiliated
with the Company in the form acceptable to the Company (the “Release”) and (ii)
has agreed not to prosecute any legal action or other proceeding based upon any
of such claims.

 

5.Confidential Information

 

All data, literature and information in any form related to the business of the
Company, including, but not limited to, customer lists, know-how, trade secrets,
product specifications, methods and techniques, and process information, whether
such information is written or oral, or which is developed, discovered or
created by Employee or the Company during Employee’s employment by the Company
will be considered confidential and proprietary data of the Company for the
duration of such employment and thereafter, whether or not it is expressly
designated proprietary or confidential (the "Confidential Information").
Employee will not disclose, reveal, transfer or use (except within the scope of
his duties) the Confidential Information to or with any other person, third
party, company or otherwise, without the prior written authorization of the
Company. All Confidential Information shall remain the property of the Company
and shall be promptly returned to the Company at its request, but in any event
immediately upon termination of Employee's employment hereunder, with all copies
or excerpts made therefrom. The term "Confidential Information" shall not
include information which is or becomes publicly available without breach of (a)
this Agreement, (b) any other agreement to which the Company is a party or
beneficiary, or (c) any duty owed to the Company by Employee or any third party;
provided that, if Employee desires to use any such information for any reason,
Employee shall bear the burden of proving that such information has become
publicly available without any such breach.

 

6.Restrictive Covenants

 

(a)          Noncompete. In order to protect the goodwill and business and
professional relationships of the Company, Employee agrees that he will not
during the term of his employment with the Company and for a period of twelve
(12) months following termination of his employment with the Company, directly
or indirectly, either as an individual for his own account or enterprise, or as
a partner, owner, joint venturer, officer, director, employee, agent, salesman,
independent contractor, supplier, principal, consultant, or 1% or more owner of
any entity or third party:

 

(i)          Compete (as hereinafter defined) with the Company anywhere in the
Restricted Area (as hereinafter defined). For purposes of this Section 6(a)
"Compete" means to engage, participate or be involved in any respect in any
business that is competitive with the Company, or furnishing any aid, assistance
or service of any kind to any person or entity which competes with the business
of the Company, and (ii) "Restricted Area" means the continental United States;

 

Page 7 of 15

 

  

(ii)         hire or solicit for employment or as an independent contractor,
directly or indirectly, any of the Company's personnel in any capacity
whatsoever (which shall be deemed to include, without limitation, any existing
or prospective employee, consultant or independent contractor of the Company);

 

(iii)        attempt directly or indirectly to induce any of the Company's
personnel to leave the employ of, or discontinue such person's consultant,
contractor, or other business association with the Company;

 

(iv)        solicit business that competes with the Company directly or
indirectly from any client of the Company. For purposes hereof, a person or
entity is a "client of the Company" if the Company is performing, has performed
during the previous twelve (12) months, or is contemplating performing at such
time, services for such person or entity; or

 

(v)         interfere with, disrupt or attempt to disrupt the business
relationships, contractual or otherwise, between the Company and any of its
agents, clients, licensors, licensees, suppliers, employees or independent
contractors, including, without limitation, by inducing any client to become a
client of any company or entity whose business competes with the Company.

 

(b)          Reasonableness of Restraints. Employee acknowledges that:

 

(i)          The imposition of restrictions, restraints and limitations set
forth in Section 6 hereof are necessary for the reasonable and adequate
protection of the Company's business and do not prevent Employee from earning a
living.

 

(ii)         Each and every restriction, restraint and limitation set forth in
Section 6 hereof is reasonable in respect to geographic area, subject matter and
length of time.

 

(c)          Remedies. If Employee were to breach the covenants contained in
Section 5 or 6 hereof, monetary damages alone may not adequately compensate the
Company. In addition to all remedies available at law or in equity, in the event
that Employee breaches the covenants contained in Section 5 or 6 hereof, the
Company shall be entitled to seek interim restraints and permanent injunctive
relief for the enforcement thereof. The duration of Employee's covenants set
forth in Section 6 also shall be extended by a period of time equal to the
number of days, if any, during which Employee is in violation of the provisions
contained in Section 6. All of the rights and remedies of the parties hereto
shall be cumulative with, and in addition to, any other rights, remedies or
causes of action allowed by law or equity and shall not exclude any other rights
or remedies available to either of the parties hereto.

 

(d)          Binding Restrictions; Severability. Employee will continue to be
bound by the restrictions of Section 5 or 6 until their expiration, and shall
not be entitled to any additional compensation from the Company with respect
thereto. If at any time the provisions of this Section 5 or 6 shall be
determined to be invalid or unenforceable, by reason of being vague or
unreasonable as to area, duration or scope of activity, the same shall be
considered divisible and shall become and be immediately amended to only such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
Employee agrees that Section 5 or 6 as so amended shall be valid and binding as
though any invalid or unenforceable provision had not been included herein.

 

Page 8 of 15

 

 

(e)          Other Obligations. The restrictive covenants set forth in Section 5
and 6 hereof shall be in addition to, and not in lieu of, the restrictions in
Section 13.8(b) and Section 13.8(c) of the Cytomedix, Inc. Long-Term Incentive
Plan (“LTIP”); provided, however, that the phrase “two (2) years” in Section
13.8(b) of the LTIP shall be replaced with the phrase “one (1) year”. In the
event of any conflict between the provisions of Section 5 or 6 and any such
other obligations, those that provide the Company with the broadest and most
effective protection shall apply.

 

(f)          Non-Disparagement. Employee and the Company shall not, either
during or after the Term, make any statements, whether oral or in writing, that
would tend to disparage or defame the other, and in the case of the Company,
defame its products, services, employees, officers, managers or members of the
Board.

 

(g)          Property of the Company. Employee agrees that all records, files,
memoranda, reports, client lists, programs, work product, or any other similar
records or documents relating to the Company's business (including without
limitation those which may have been used or prepared by Employee, whether or
not part of the Confidential Information), remain the sole personal property of
the Company and remain at all times, both during and after Employee's employment
with the Company, in the control of the Company. Employee hereby waives and
releases all claims of right of ownership thereto and Employee hereby agrees
that upon the termination of his employment with the Company for any reason
whatsoever, Employee shall immediately surrender all such records and documents,
and all copies thereof, together with any other property of the Company in
Employee's possession, to the Company at its principal business office or such
other location as directed by the Company. Notwithstanding the foregoing, so
long as at least one (1) copy of all such Company property and/or Confidential
Information remains with the Company or has been delivered to the Company, a
deletion of electronic files containing or constituting Company property and/or
Confidential Information shall be considered to be the return, destruction
and/or surrender of such files for purposes of compliance with the terms of this
Agreement, provided that the deleted files must not be retrievable other than
through extraordinary data salvage methods.

 

(h)          Notification to New Employer. In the event that Employee leaves the
employ of the Company, Employee hereby gives his consent to notification by the
Company to his new employer about Employee's obligations under this Agreement,
including providing such new employer a copy of this Agreement. The Company
shall provide Employee a copy of such written notification (if any) given to
Employee's new employer pursuant to the immediately preceding sentence. Employee
hereby agrees to provide (prior to his commencement of employment with such new
employer) any such new employer a copy of this Agreement.

 

(i)          Survival of Restraints. The provisions of Section 5 and 6 shall
survive the termination of Employee's employment with the Company, whether such
termination is voluntary or involuntary, with or without cause, for any reason
whatsoever.

 

Page 9 of 15

 

 

7.Dispute Resolution.

 

All disputes between the Parties arising from the construction or performance
of, or otherwise in connection with this Agreement, shall be finally settled in
Maryland, before one arbitrator pursuant to the rules of the American
Arbitration Association. The arbitration procedure and all decisions made by the
arbitrator shall be kept confidential, unless the Parties expressly consent to
the publication thereof in whole or in part. Unless oral hearings are requested
by a party, the arbitrator shall make his/her award on the basis of written
submissions. In the event of any proceeding between the Company and the Employee
with respect to the subject matter of this Agreement and the enforcement of the
rights hereunder and such proceeding results in final judgment or order in favor
of one of the Parties, which judgment or order is substantially inconsistent
with the positions asserted by the other Party in such litigation or proceeding,
the losing Party in such event shall reimburse the prevailing Party for all of
its reasonable costs and expenses relating to such litigation or other
proceeding, including, without limitation, its reasonable attorneys’ fees and
expenses. Such payments shall be made no later than sixty (60) days after the
final judgment or order is entered.

 

8.Consolidation; Merger; Sale of Assets; Change of Control.

 

Nothing in this Agreement shall preclude the Company from combining,
consolidating or merging with or into, transferring all or substantially all of
its assets to, or entering into a partnership or joint venture with, another
corporation or other entity, or effecting any other kind of business combination
provided that the entity resulting from or surviving such combination,
consolidation or merger, or to which such assets are transferred, or such
partnership or joint venture, assumes this Agreement and all obligations and
undertakings of the Company hereunder. Upon such a consolidation, merger,
transfer of assets or formation of such partnership or joint venture, this
Agreement shall inure to the benefit of, be assumed by, and be binding upon such
resulting or surviving transferee corporation or such partnership or joint
venture, and the term “Company,” as used in this Agreement, shall mean such
corporation, partnership or joint venture or other entity, and this Agreement
shall continue in full force and effect in accordance with its terms and shall
entitle the Employee and his heirs, beneficiaries and representatives to
substantially the same compensation, benefits, payments and other rights as
would have been their entitlement had such combination, consolidation, merger,
transfer of assets or formation of such partnership or joint venture not
occurred; provided, however, that Employee shall have the rights provided to him
as a result of a Change in Control as described in Section 4.

 

9.Survival of Obligations.

 

Sections 2(c), 2(e), 2(f), 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17,
18, 19, 20 and 21 shall survive the termination for any reason of this Agreement
(whether such termination is by the Company, by the Employee, upon the
expiration of this Agreement or otherwise).

 

Page 10 of 15

 

  

10.Employee’s Representations.

 

The Employee hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by the Employee do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Employee is a
party or by which he is bound, (ii) the Employee is not a party to or bound by
any employment agreement, non-compete agreement or confidentiality agreement
with any other person or entity and (iii) upon the execution and delivery of
this Agreement by the Company and the Employee, this Agreement shall be the
valid and binding obligation of the Employee, enforceable in accordance with its
terms. The Employee hereby acknowledges and represents that he has consulted
with legal counsel regarding his rights and obligations under this Agreement and
that he fully understands the terms and conditions contained herein.

 

11.Company’s Representations.

 

The Company hereby represents and warrants to the Employee that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not materially conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the Company
is a party or by which it is bound and (ii) upon the execution and delivery of
this Agreement by the Employee and the Company, this Agreement shall be the
valid and binding obligation of the Company, enforceable in accordance with its
terms.

 

12.Enforcement.

 

Because the Employee’s services are unique and because the Employee has access
to confidential information concerning the Company, the parties hereto agree
that money damages alone may not be an adequate remedy for any breach of this
Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, the Company may, in addition to other rights and remedies existing in
its favor, apply to any court of competent jurisdiction in Maryland for
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security).

 

13.Severability.

 

In case any one or more of the provisions or part(s) of provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall be deemed not to affect any other jurisdiction or any
other provision or part of a provision of this Agreement, nor shall such
invalidity, illegality or unenforceability affect the validity, legality or
enforceability of this Agreement or any provision or provisions hereof in any
other jurisdiction; and this Agreement shall be reformed and construed in such
jurisdiction as if such provision or part of a provision held to be invalid or
illegal or unenforceable had never been contained herein and such provision or
part reformed so that it would be valid, legal and enforceable in such
jurisdiction to the maximum extent possible. If, in any judicial proceeding, a
court shall refuse to enforce any of such separate covenants, then such
unenforceable covenants shall be deemed eliminated from the provisions hereof
for the purpose of such proceedings to the extent necessary to permit the
remaining separate covenants to be enforced in such proceedings. If, in any
judicial proceeding, a court shall refuse to enforce any one or more of such
separate covenants because the total time, scope or area thereof is deemed to be
excessive or unreasonable, then it is the intent of the parties hereto that such
covenants, which would otherwise be unenforceable due to such excessive or
unreasonable period of time, scope or area, be enforced for such lesser period
of time, scope or area as shall be deemed reasonable and not excessive by such
court.

 

Page 11 of 15

 

 

14.Entire Agreement; Amendment.

 

Except as otherwise set forth in this Agreement, this Agreement contains the
entire agreement between the Company and the Employee with respect to the
subject matter hereof and thereof and supersedes and nullifies all previous
agreements between the parties about the Company’s employment of the Employee.
This Agreement may not be amended, waived, changed, modified or discharged
except by an instrument in writing executed by or on behalf of the party against
whom enforcement of any amendment, waiver, change, modification or discharge is
sought. No course of conduct or dealing shall be construed to modify, amend or
otherwise affect any of the provisions hereof.

 

15.Notices.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if physically delivered,
delivered by express mail or other expedited service or upon receipt if mailed,
postage prepaid, via registered mail, return receipt requested, addressed as
follows:

 

(a) To the Company: (b) To the Employee:           Cytomedix, Inc.   Martin P.
Rosendale   209 Perry Parkway, Suite 7       Gaithersburg, MD 20877       Attn:
Chairman of the Compensation Committee           and to:               Alec
Orudjev, Esq.       Schiff Hardin LLP       901 K Street, NW, Suite 700      
Washington, DC 20001    

 

and/or to such other persons and addresses as any party shall have specified in
writing to the other.

 

Page 12 of 15

 

  

16.Assignability.

 

This Agreement shall be assignable by the Company but not the Employee, and
shall be binding upon, and shall inure to the benefit of, the heirs, executors,
administrators, legal representatives, successors and permitted assigns of the
parties. In the event that all or substantially all of the business of the
Company is sold or transferred, then this Agreement shall be binding on the
transferee of the business of the Company whether or not this Agreement is
expressly assigned to the transferee. This Agreement shall inure to the benefit
of and be enforceable by the Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

17.Governing Law.

 

This Agreement shall be governed by and construed under the laws of the State of
Delaware.

 

18.Waiver and Further Agreement.

 

Any waiver of any breach of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof. Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.

 

19.Headings of No Effect.

 

The paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

20.Section 409A of the Internal Revenue Code.

 

Each payment under this Agreement is intended to be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) or in compliance with
Code Section 409A, and the provisions of this Agreement will be administered,
interpreted and construed accordingly. Without limiting the generality of the
foregoing, the term “termination of employment” or any similar term under this
Agreement will be interpreted to mean “separation from service” within the
meaning of Code Section 409A to the extent necessary to comply with Code Section
409A. Furthermore, the right to a series of installment payments or in-kind
benefits under this Agreement is to be treated as a right to a series of
separate payments for purposes of Code Section 409A.

 

Notwithstanding anything in this Agreement to the contrary, for any year in
which the stock of the Company is tradable on an established securities market,
and the Employee meets the requirements of Code Section 416(i)(1)(A)(i), (ii),
or (iii) (applied in accordance with the regulations thereunder, but without
regard to Code Section 416(i)(5)) at any time during the 12 month period ending
on the last occurring December 31st (and is therefore a “Specified Employee”),
then, to the extent required by Code Section 409A, and the final regulations
thereunder, the Company shall pay any benefit which constitutes “deferred
compensation” under this Agreement within the meaning of the Code Section 409A
no earlier than the earliest of the following:

 

Page 13 of 15

 

  

(1)the expiration of the six month period (the “Deferral Period”) measured from
the date of the Employee’s ‘separation from service’ under Code Section 409A; or

 

(2)the date of the Employee’s death.

 

Upon the expiration of the Deferral Period, all payments that would have been
made during the Deferral Period (whether in a single lump sum or in
installments) shall be paid as a single lump sum to the Employee or, if
applicable, his or her beneficiary. This Section shall not apply to any payment
which constitutes “separation pay” as described in Treasury Regulation
1.409A-1(b)(9)(iii).

 

To the extent required by Code Section 409A, with regard to any provision that
provides for the reimbursement of costs and expenses, or for the provision of
in-kind benefits:

 

(1)The right to such reimbursement or in-kind benefit shall not be subject to
liquidation or exchange for another benefit;

 

(2)The amount of expenses or in kind benefits available or paid in one year
shall not affect the amount available or paid in any subsequent year; and

 

(3)Such payments shall be made on or before the last day of the Employee’s
taxable year following the taxable year in which the expense occurred.

 

21.Code Section 280G

 

Notwithstanding anything contained in this Agreement to the contrary, to the
extent that any of the payments and benefits provided for under this Agreement,
together with any payments or benefits under any other agreement or arrangement
between the Company or any of their subsidiaries or affiliates and Employee
(collectively, the “Payments”) would constitute a “parachute payment” within the
meaning of Section 280G of the Code, Employee shall receive total payments equal
to the greater, after the application of the excise tax imposed pursuant to
Section 4999 of the Code, of the Payments provided under this Agreement or the
amount of such Payments reduced to the greatest amount that would result in no
portion of the Payments being subject to such excise tax.

 

Page 14 of 15

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

 

    COMPANY:           CYTOMEDIX, INC.         By: /s/ Lyle Hohnke     Lyle
Hohnke     Chairman of the Compensation     Committee of the Board          
EMPLOYEE:           /s/ Martin P. Rosendale     Martin P. Rosendale

 

Page 15 of 15

